Citation Nr: 9914460	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the injuries sustained by the veteran in a motor 
vehicle accident in November 1972 were the result of his own 
willful misconduct.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, W.P. and a Veterans' Benefits Counselor


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1973.

In an administrative decision dated in May 1974, the Regional 
Office (RO) determined that the injuries the veteran 
sustained in an automobile accident in November 1972 were the 
result of his own willful misconduct and, accordingly, were 
not in the line of duty.  The veteran initiated an appeal of 
this decision when he submitted a notice of disagreement in 
June 1974.  The RO furnished a statement of the case to his 
address of record, but the veteran did not perfect his appeal 
by filing a substantive appeal within the requisite time 
limit.  Thus, the May 1974 determination became final.  

By rating decision dated in July 1974, the RO denied the 
veteran's claims for service connection for brain stem 
contusion, fracture of the right femur and amputation of the 
left arm above the elbow on the basis that the injuries were 
due to his own willful misconduct.  He did not appeal this 
decision.

By decision in February 1991, the RO denied the veteran's 
claim for pension benefits.  When this case was before the 
Board of Veterans' Appeals (Board) in July 1995, the issue 
was characterized as whether new and material evidence has 
been submitted to reopen a claim of entitlement to Department 
of Veterans Affairs (VA) disability benefits based on 
injuries sustained by the veteran in a November 1972 
automobile accident.  It was indicated in the decision that 
the underlying issue presented, based on the veteran's 
statements, was whether there was new and material evidence 
to reopen the May 1974 administrative decision.  The Board 
found that new and material evidence had been submitted and 
reopened the claim.  The Board then remanded the veteran's 
claims folder to the RO for additional development of the 
record.  As the requested actions have essentially been 
accomplished, the case is again before the Board for 
appellate consideration.  In light of the Board's 
determination in July 1995, this decision will consider the 
entire evidence of record and adjudicate the claim on a de 
novo basis.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran was injured when the car in which he was 
driving at an excessive speed during a drag race, was 
involved in an accident.


CONCLUSION OF LAW

The injuries sustained by the veteran in an automobile 
accident in November 1972 were due to his own willful 
misconduct and were not incurred in the line of duty.  
38 U.S.C.A. §§ 105, 5107 (West 1991); 38 C.F.R. §§ 3.1(m), 
(n) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements 
concerning the circumstances surrounding the motor vehicle 
accident in November 1972 are sufficient to conclude that his 
claim is well grounded.  No further development is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Factual background

The veteran was admitted to Hoag Memorial Hospital in 
November 1972.  It was indicated that he was either the 
passenger or driver of a vehicle which crashed into a brick 
wall at high speed (police estimated approximately 80 miles 
per hour) that night.  He was brought to the emergency room 
in a comatose state.  It was noted in a neurological 
consultation that the veteran was the driver of the car when 
it struck a brick wall.

A Medical Board report shows that the veteran was a passenger 
in a vehicle which collided with a brick wall at high speed 
(the police estimated approximately 80 miles per hour) in 
November 1972.  The diagnoses were encephalopathy due to 
trauma, malunion, compound comminuted fracture of the mid-
shaft of the right femur and acquired absence of the left 
upper extremity due to above the elbow amputation.  A 
neurosurgery consultation report during the hospitalization 
reveals that the veteran was the driver of the car.  It was 
indicated on the Medical Board cover sheet that the results 
of the line of duty investigation had not been obtained.

A traffic collision report was prepared by the Newport Beach 
Police Department and has been associated with the claims 
folder.  This notes that the veteran's automobile was in a 
one-car accident in November 1972 and sustained total damage.  
The report listed the veteran's name in the description of 
"Veh 1," as well as his driver's license number, and the 
make and model of his car.  It was indicated that the veteran 
and a witness, [redacted] were both in the veteran's vehicle 
and the veteran was listed as the driver.  Mr. [redacted] was 
described as the passenger in the veteran's car.  Other 
witnesses were [redacted], [redacted], [redacted], 
[redacted], [redacted], and [redacted].

Private First Class [redacted] was interviewed and indicated that 
at Corporal [redacted] apartment, there was a discussion about a 
race, and at the conclusion of which, he rode with the 
veteran to the location of the race and got out of the car.  
He stated that the veteran and [redacted] were parked side by side 
and he then stood between the vehicles and said, "on your 
mark, get set, go."  He dropped his arm when he said "go" 
to start the race.  [redacted] related that he watched the two 
vehicles proceed at a high speed.  He added that he observed 
the veteran's car swerve to the right toward the curb.  He 
subsequently heard squealing brakes and a sound "like bump 
up against the curb."  He indicated that he was not aware of 
the accident until he walked to the scene.

In his interview, Corporal [redacted] stated that he and the 
veteran discussed a drag race when at his apartment.  They 
then went to the location of the race and [redacted] stood 
between the two cars to start the race. He noted that once he 
passed the veteran's car during the race, he did not see that 
car until after the accident.  

Corporal [redacted] was interviewed and indicated that he rode to 
the race with [redacted]. and that was not sure what transpired at 
the start.  He stated that he told [redacted] to stop.  He noted 
that he was looking back at the veteran's car and recalled 
another vehicle on the road.  He also indicated that he 
recalled seeing the veteran's car go sideways and he then saw 
a flash.  

Mr. [redacted] noted during his interview that, while driving 
his car, he observed the veteran's car and that of [redacted] 
racing and both vehicles were spinning their rear tires.  Due 
to the acceleration and rubber, smoke was visible.  He 
indicated that the cars passed him at 75-80 miles per hour.  

Mr. [redacted] was interviewed and related that he observed the 
veteran's car and the other car in the race and that they 
were going 80-90 miles per hour.  

During his interview, Mr. [redacted] noted that he was inside and 
looking out his window.  He observed the veteran and [redacted] 
and their cars were parked side by side in front of his 
location.  He observed someone standing between the cars and 
saying "1-2-3-go" and drop his raised arm.  

The report concluded that the veteran was charged with 
engaging in a speed contest and reckless driving.  

Associated with the veteran's service records are statements 
by fellow servicemen.  In November 1972, Private [redacted] 
stated that he had logged the veteran, Private First Class 
[redacted] and himself on liberty and then followed Corporal 
[redacted] to their apartment.  It was noted that the veteran 
drank most of one-half point of tequila and three to five 
beers.  It was noted that while drinking, [redacted] talked about 
racing.  About 10 minutes later, they left in their cars.  
When he found out that they were going to race, he ([redacted]) 
said he would start the race and he got out of the veteran's 
car and dropped his hand, starting the race.  He noted that 
the veteran was in the left lane of the two-lane street and 
after he got about one-quarter mile away, pulled back in the 
other side and then, what looked like he made a U-turn and 
parked.  He "heard something that sounded like he bumped a 
car."   

In a statement dated in November 1972, Corporal [redacted]
related that that day he met the veteran and [redacted] at 
the barracks and they decided to go to his apartment.  When 
they got there, they had a few beers and started talking 
about cars and then they decided to race.  They went to 
Monrovia Street.  He noted that the veteran and [redacted] were 
in one car ahead of the car he was in.  He then passed the 
veteran's car and his passenger, [redacted], looked back.  A few 
moments later, [redacted] said that they had wrecked so he 
stopped and turned around and went back to the car which was 
on fire.  He noted that he and [redacted] got out and that [redacted] 
aided the veteran and removed him from the car.  He noted 
that he went to [redacted] with no luck in getting him out.  It 
was reported that someone else put out the fire. 

In November 1972, Corporal [redacted] related that Corporal 
[redacted], the veteran, Private First Class [redacted], Private First 
Class [redacted] and he were together the previous evening and 
that Corporal [redacted] was daring someone to race.  It was 
indicated that they had consumed some beer that night.  
During the race, Corporal [redacted] forced the veteran's car into 
a dangerous position.  The choice was either to hit the car 
ahead or to hit Corporal [redacted] car and the veteran chose to 
slam on the brakes.  His car went sideways and collided 
between a house and a tree.  The car immediately started to 
burn.  It was indicated that he and another person pulled the 
veteran had of the wreck.

During service, there was an investigation into the 
circumstances connected with the motor vehicle accident in 
which the veteran was injured in November 1972.  A hearing 
was held in March 1973 in the hospital.  The veteran was 
present, as was Private First Class [redacted].  The veteran was 
informed that there was a substantial doubt as to his duty 
status and conduct at the time of the accident and that a 
"not in the line of duty" and "misconduct" determination 
was probable.  The veteran was shown a copy of the injury 
investigation and it was read to him since his ability to 
read was greatly reduced by his head injury.  The veteran 
indicated that he had no memory of the accident and did not 
wish to make a statement.  

Of record is a report of an investigation into the motor 
vehicle accident.  A number of findings of fact were listed 
in the report.  These included that the veteran was the 
driver of a motor vehicle involved in an accident in November 
1972 and that Private First Class [redacted] was the passenger in 
that vehicle.  It was also noted that the veteran had been 
drinking alcoholic beverages prior to the accident.  If was 
further indicated that the veteran was "drag racing" with 
Corporal [redacted] at the time of the accident.  It was the 
opinion of the investigating officer that the veteran had 
voluntarily participated in a speed contest after consuming 
alcoholic beverages; that "drag racing" (engaging in a 
speed contest) contributed directly to the accident and 
indicated a wanton disregard for safety; and that the 
veteran's injuries were a result of gross negligence and 
incurred not in the line of duty and because of misconduct.  
It was recommended that the veteran's head injury be found to 
have been incurred not in the line of duty and because of 
misconduct.

During the course of the investigation, another hearing was 
held in September 1973 while the veteran was a patient at a 
VA hospital.  The hearing was conducted after the hearing 
officer requested a psychiatric consultation be held with the 
veteran to determine his competency to read and understand 
the investigation.  Throughout the hearing, the veteran 
professed to remember very little about the events prior to 
the drag race, the race itself, or the accident, other than 
there being a third car involved and just prior to the wreck, 
seeing his car go toward a tree and a building.  It was the 
opinion of the officer that although the veteran did not 
remember much of the event, he did understand the 
investigation and the hearing, as well as the reason for the 
hearing, and that the veteran's injuries were incurred "not 
in the line of duty, due to his own misconduct," as 
supported by the investigation. 

In a statement dated in September 1973, the veteran related 
that he did not remember being at Corporal [redacted] house 
for a party or being in a drag race.  He did not recall drinking 
and he did not remember Private First Class [redacted], except 
seeing him in the hospital.  This statement was associated 
with the examination report.

In a Report of Accidental Injury dated in January 1974, the 
veteran's father denied specific knowledge of the accident.  
It was indicated that the veteran was the driver.  In 
addition, it was noted that the mother of the passenger 
([redacted]) had an accident report.  

The veteran was transferred from a service department 
facility to a VA hospital in June 1973, where he remained 
until March 1974.  It was noted that he had been treated for 
injuries incurred in November 1972 when the vehicle he was 
driving collided into a brick wall.  A VA psychology 
consultation dated in February 1974 reveals that the veteran 
was medically discharged because of an automobile accident 
while intoxicated. 

During a hearing at the RO in April 1992, the veteran 
testified that he was the passenger in the vehicle when the 
accident occurred.  He claimed that he fell asleep in the car 
and was awakened by the car "losing the road..."  He tried to 
convince the driver, [[redacted]] to turn the wheel to avoid 
hitting a wall and he grabbed the wheel.  He denied being 
aware that there was going to be a drag race.  The veteran's 
brother-in-law testified that, based on the veteran's 
injuries and the damage to the car, the veteran could not 
have been the driver.

In a statement submitted at the hearing, [redacted], the 
veteran's sister, related that she was at the private 
hospital the veteran was taken to following the motor vehicle 
accident and that his service buddies talked about what led 
to the accident and what happened after the accident.  She 
indicated that someone wanted to race and that the veteran 
tried to talk him out of it.  The veteran finally said they 
could use his car but he would ride as a passenger.  He did 
not want to drive because he was tired.  She noted that, 
after the accident, the veteran's buddies pulled out the 
driver, but could not get to the veteran since the car had 
burst into flames.  They finally were able to after someone 
got a fire extinguisher and put the fire out.  

Another of the veteran's sisters, [redacted], submitted a 
statement at the hearing.  She indicated that the veteran did 
not drive while under the influence of alcohol.  She noted 
that she had called various places to see if a citation was 
issued for driving under the influence and was told that it 
would be in the police report.

In a statement submitted at the hearing and dated in January 
1992, the veteran reported that he had regained a substantial 
portion of his memory and that he positively and specifically 
recalled that he was not driving the car.  He remembered 
telling the driver when he got in the car to keep the speed 
down because he did not want him to get a ticket.  He added 
that he was asleep at the time of the accident and was on the 
passenger side of the car.  

In September 1992, the Board for Correction of Naval Records 
concluded that the evidence submitted was insufficient to 
establish the existence of probable material error or 
injustice.  The Board for Corrections noted that a line of 
duty investigation into the circumstances of the accident 
disclosed that the veteran lost control of his car while drag 
racing at speeds in excess of 75 miles per hour on a public 
street, where the speed limit was 30 miles per hour.  The 
investigating officer concluded that the manner of his 
operation of his motor vehicle was grossly negligent and that 
his injuries were incurred as a result of his own misconduct.  
It was further noted that a formal physical evaluation board 
was conducted in April 1973 and that the veteran's counsel, 
while conceding that the veteran was driving at the time the 
accident occurred, argued that his conduct did not amount to 
gross negligence.  He argued that the veteran had acted 
responsibly when faced with the choice of running into 
another car or trying to avoid a collision with another 
vehicle.  This argument was rejected by the physical 
evaluation board, which concluded that his injuries were not 
ratable because they were incurred as a result of his own 
misconduct or willful neglect.  The Board for Corrections 
considered the veteran's contentions and supporting evidence 
to the effect that another person, whom he had told to drive 
safely, was driving his car at the time of the accident, and 
that the other individuals involved conspired to blame him 
for it.  These contentions were not found to be credible.

By letters dated in September 1995, [redacted], [redacted], 
[redacted], [redacted], [redacted], and [redacted] were asked 
by the RO to state whether statements they had made to either 
the police department or to service department investigators 
in 1972 were accurate.  The RO either sent a copy of their 
statements or summarized their previous comments.  In 
addition, [redacted] was asked to state who was driving the 
veteran's car and who was the passenger at the time of the 
accident in November 1972.  

In a statement dated in September 1995, [redacted] indicated 
that his November 1972 statement was correct.

The letters the RO sent to [redacted], [redacted] and [redacted]
were returned as undeliverable.  

In October 1995, the RO sent letters to [redacted], [redacted]
and one of the veteran's sisters.

In a letter dated in November 1995, [redacted] responded 
that to the best of his recollection, his previous statement 
was correct.  In defense of the veteran, Mr. [redacted] stated 
that he did not remember that the veteran was a heavy 
drinker, and that he could not testify as to how much alcohol 
the veteran had consumed on the night in question.  

The letter the RO sent to [redacted] in October 1995 was 
returned as undeliverable.

In a statement dated in November 1995, [redacted], the 
veteran's sister, related that [redacted] had told her that 
the veteran was not driving.  She added that none of the 
veteran's buddies that night (she named [redacted], [redacted] and 
[redacted]) had said that the veteran was the driver.

A field investigation was conducted by the RO.  [redacted]
was contacted and reviewed various documents.  In a written 
statement, [redacted] indicated that the original statement was 
the way he remembered the accident occurring.  He related 
that he had helped to pull the veteran from the car.  The 
field examiner stated that the veteran gave no evidence of 
being untruthful, that he was not nervous, did not fidget and 
gave no other outward signs of lying.  He added that Mr. 
[redacted] stated that the veteran's arm was burned and that the 
only place the vehicle was on fire was on the driver's side.

In November 1996, another field examiner contacted Mr. [redacted] 
by telephone.  Mr. [redacted] stated that since the incident 
happened so long ago, he was unable to provide specific 
details surrounding the drag race.  He noted that his 
statement of November 1972 remained the same.  The field 
examiner asked Mr. [redacted] if he remembered if the driver of 
the car was the owner, and that he responded in the 
affirmative.  

In April 1997, [redacted] was contacted by a field examiner 
of the RO.  He stated that the veteran was the driver and 
that he ([redacted]) had been the passenger.  The field examiner 
indicated that he wanted this on a deposition, but that Mr. 
[redacted] became rather rude, whereas before asked to do this, 
he had been merely annoyed but curious.  

Analysis

Pertinent law provides that service connection may be 
established for a disability resulting from personal injury 
incurred in or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991).  For claims filed after October 31, 1990, 
service connection may not be established under 38 U.S.C.A. § 
1110 if the disability occurred as the result of the 
veteran's own willful misconduct.  Disability pension is not 
payable for any condition due to the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a),(b)(1998).  In this case, 
the appellant's application for VA benefits, to include 
compensation was filed in 

"Willful misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the VA.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences, but a mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Mere technical 
violation of police regulations will not per se constitute 
willful misconduct.  It is also noted that willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death. 38 C.F.R. § 3.1(n).

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs. 
38 C.F.R. § 3.1(m).  

The veteran asserts that he is eligible for VA benefits for 
the injuries he sustained in a motor vehicle accident in 
November 1972.  The Board readily concedes that the record is 
not entirely clear, with the primary point of contention 
being whether the veteran was, in fact, the driver of the car 
at the time of the accident.  It is true that some of the 
contemporaneous medical records indicate that the veteran was 
the driver, while others suggest that he was the passenger.  
It is not disputed that the veteran was injured in a drag 
race.  Statements made by other participants in the race 
suggest that the veteran was driving the car when the 
accident occurred.  It is significant to note that following 
recent attempts by the RO to contact many of the individuals 
involved, Mr. [redacted] and Mr. [redacted] confirmed their original 
statements to the effect that the veteran was the driver.  
The Board also emphasizes that the police report clearly 
documents that the veteran was the driver of the automobile.  
This is crucial in that the conclusion was made at the scene 
of the accident and was made, presumably, based on the 
statements of the witnesses and their observations.

The Board notes that the service department concluded that 
the veteran's injuries were not in the line of duty, and it 
is apparent that the veteran was determined to be the driver.  
The veteran has vigorously disputed this finding.  During the 
hearing at the RO in 1992, there was testimony to the effect 
that the veteran was not ticketed as a result of the crash.  
The police report, however, indicates that two tickets were 
issued to the veteran, one for reckless driving and another 
for engaging in a speed contest.

Essentially, the only evidence in support of the veteran's 
allegation that he was not the driver consists of his 
statements to that effect.  While his sister has indicated 
that the veteran was not the driver, and that the other 
participants told her this, the fact remains that she was not 
present when the accident occurred.  In addition, it is 
significant to note that the other servicemen who were 
involved in the incident stated during the course of the 
investigation into the accident that the veteran was the 
driver.  Several of these people who could be contacted 
recently reaffirmed their original statements.  

During the hearing, the veteran's brother-in-law testified 
that based on his review of the evidence, including 
photographs, given the veteran's injuries, he could not have 
been the driver.  There is no indication that he has any 
expertise in this field.  It is noted that this conclusion 
contradicts that made on the traffic collision report made at 
the time of the accident.

In sum, many facts have not been disputed.  The veteran was 
involved in a motor vehicle accident in November 1972 during 
a drag race.  The police report shows that the veteran's 
driver's license number was taken and that [redacted] was 
listed as an injured passenger.  It was also indicated that 
the veteran was the driver.  In addition, the in-service 
investigation concluded that the veteran's injuries were not 
incurred in the line of duty.  In this regard, various 
statements made during the investigation indicated that the 
veteran was the driver.  In addition, the Board for 
Corrections of Naval Records reviewed the evidence and found 
no basis for the veteran's claim.  Based on this evidence, 
the Board finds that the weight of the evidence is against 
the claim that the veteran's injuries were incurred in the 
line of duty and not due to his own willful misconduct.


ORDER

Since the injuries the veteran sustained in the motor vehicle 
accident in November 1972 were the result of the veteran's 
own willful misconduct, the appeal is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

